Citation Nr: 0430746	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability as secondary to service-connected bilateral 
plantar callosities with hammer toed deformity and hallux 
valgus deformity (foot disability).  


REPRESENTATION

Appellant represented by:	Colorado Division of veterans 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the regional office (RO).  

The Board notes that this matter was previously remanded in 
February 2004.  At that time, the issue of entitlement to 
service connection for a bilateral knee disability as 
secondary to the veteran's service-connected bilateral 
plantar callosities with hammer toed deformity and hallux 
valgus deformity was also before the Board.  In a May 2004 
rating determination, the RO granted service connection for 
this disorder.  As the full benefit sought on appeal was 
granted, this issue is no longer in appellate status.  


FINDING OF FACT

There is no relationship between current bilateral shoulder 
disability and the veteran's service-connected bilateral 
plantar callosities with hammer toed deformity and hallux 
valgus deformity (foot disability). 


CONCLUSION OF LAW

Bilateral shoulder disability is not proximately due to or 
the result of the service-connected bilateral plantar 
callosities with hammer toed deformity and hallux valgus 
deformity (foot disability).  38 U.S.C.A. §§ 1110, 1131 (West 
2020); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2002 statement of the case, the January 2003, July 2003, and 
May 2004 supplemental statements of the case, and the July 
2003 and May 2004 VCAA letters, have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the 
statements and supplemental statements of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, the RO's decision to deny the claim in February 
2000 came before notification of the veteran's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in July 2003 and May 2004 regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  New 
evidence, in the form of the results of an April 2004 VA 
examination, was received after the veteran received 
notification of his rights under the VCAA.  The veteran's 
representative, in his June 2004 written argument, did not 
indicate that there was any other additional evidence to 
obtain.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that this matter 
was remanded by the Board in February 2004 for further 
development, to include a VA examination, and that the 
requested development was accomplished.  Moreover, all 
available pertinent records, in service, private, and VA, 
have been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant.

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A review of the record demonstrates that service connection 
is currently in effect for bilateral plantar callosities with 
hammer toed deformity and hallux valgus deformity.

In December 1999, the veteran requested service connection 
for a bilateral shoulder condition as secondary to his 
service-connected foot disorder.  

In February 2004, the Board remanded this matter for further 
development.  The Board observed that the veteran had 
received treatment for his shoulders.  It also noted that the 
veteran had not been afforded a VA examination to determine 
if the veteran's shoulder disability was secondary to his 
service-connected foot disability.  

The Board requested that the veteran be afforded a VA 
examination to determine the nature and etiology of any 
current bilateral shoulder disorder to determine whether it 
was at least as likely as not that the veteran's current 
bilateral shoulder disability was causally related (including 
by aggravation) to his service-connected bilateral foot 
disability.  

In April 2004, the veteran was afforded the requested 
examination.  At the time of the examination, the veteran 
reported that he had had significant foot problems for many 
years.  The veteran stated that because of the use of a cane, 
he began to develop left greater than right shoulder pain in 
both shoulders.  He noted using the cane more on the left 
hand than the right.  The cane supported him because of 
chronic foot conditions.  He denied numbness, tingling, or 
weakness in either upper extremity.  He also denied injury to 
either shoulder and stated that he did not use a brace.  He 
indicated that the pain in his shoulders limited his 
activities of daily living.  He also reported that he had not 
had any therapy or treatment for his shoulders.  

Physical examination revealed that both shoulders showed no 
deltoid or spinatus atrophy.  He had full range of motion in 
all planes.  He showed normal strength and flexion.  There 
was mildly increased pain with resisted motion, bilaterally.  
There was no gross incoordination of motion.  There was 
mildly increased pain with resisted flexion and extension of 
the shoulder, as tested bilaterally, but no gross atrophy or 
weakness.  There was also no incoordination in motion.  The 
shoulder joints were stable and there was no crepitus. A 
diagnosis of mild tendonitis of both shoulders was rendered.  

The examiner stated that he did not think that the veteran's 
foot condition caused his shoulder problem.  While he noted 
that the veteran expressed his belief that the intermittent 
use of the cane caused his shoulder problem, the examiner did 
not agree.  He stated that the veteran did not cause his 
shoulder problem with his foot problem.  

Service connection for a bilateral shoulder disorder as 
secondary to the veteran's service-connected bilateral 
plantar callosities with hammer toed deformity and hallux 
valgus deformity (foot disability) is not warranted.  The 
Board notes that the veteran has expressed his belief on 
numerous occasions that his bilateral plantar callosities 
with hammer toed deformity and hallux valgus deformity (foot 
disability) caused or aggravated his shoulder condition.  

The Board acknowledges the veteran's belief that his 
bilateral shoulder disorder is related to his service-
connected bilateral plantar callosities with hammer toed 
deformity and hallux valgus deformity (foot disability).  
However, neither the veteran nor the Board are competent to 
render opinions as to medical causation.  Such matters must 
be addressed by trained medical personnel.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992).  In the present case, the 
Board remanded the case to obtain a review and opinion by a 
medical examiner.  The examiner's opinion does not support 
the veteran's claim.  The VA examiner's opinion is entitled 
to significant weight in light of the fact that the examiner 
had the opportunity to examine the claims file, listen to the 
veteran's contentions, and examine the veteran.  It therefore 
appears that the VA opinion was made on a fully informed 
basis.  Significantly, there is no contrary medical opinion 
of record.  Under the circumstances, the Board is compelled 
to find that the preponderance of the evidence is against a 
finding that bilateral shoulder disability is secondary to 
the service-connected foot disability either by proximate 
causation or by aggravation.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



